Case 2:20-cv-12088-LVP-RSW ECF No. 11 filed 10/12/20   PageID.63   Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DONALD ROUSE,

      Plaintiff,
                                           No. 2:20-cv-12088
v
                                           HON. LINDA V. PARKER
DANA NESSEL, in her official
capacity as Attorney General of the   MAG. R. STEVEN WHALEN
State of Michigan, MICHELLE
DOERR-TIBBITS, in her official and
individual capacities as the Attorney
General Criminal Finance Division
Officer, DEAN ALAN, in his official
and individual capacity as the
Macomb County Assistant
Prosecuting Attorney, and PETER J.
MACERONI, in his official and
individual capacities as the Macomb
County Circuit Court Judge,

     Defendants.
__________________________________________/
Donald Rouse, In Pro Per
140 Lein Drive
Iva, South Carolina 29655
864.933.8840

Bryan W. Beach (P69681)
Assistant Attorney General
Attorney for Defendants Nessel & Doeer-Tibbits
PO Box 30736
Lansing, Michigan 48909
517.335.7659
beachb@michigan.gov
                                                                        /

                                       1
Case 2:20-cv-12088-LVP-RSW ECF No. 11 filed 10/12/20   PageID.64   Page 2 of 3




   DEFENDANTS ATTORNEY GENERAL DANA NESSEL AND
   MICHELLE DOER-TIBBITS’ RESPONSE TO PLAINTIFF’S
           MOTION TO AMEND COMPLAINT

      Defendants Attorney General Dana Nessel and Michelle Doer-

Tibbits, submits the following response to Plaintiff’s Motion to Amend

Complaint.

      This motion is premature. The Court has not yet decided either of

the motions to dismiss filed by the Defendants in this matter.

Furthermore, for the reasons stated in the motion to dismiss filed by

Defendants Nessel and Doer-Tibbits, amendment of Plaintiff’s

complaint is futile. (ECF #8.) Plaintiff’s claims are barred by both.

The Rooker-Feldman doctrine and the applicable statute of limitations.

      For these reasons, Defendants Nessel and Doer-Tibbits

respectfully request that this Honorable Court deny Plaintiff’s motion to

amend and also enter an order dismissing Plaintiff's complaint against

them in its entirety and with prejudice pursuant to Fed. R. Civ. Proc.

12(b)(6).




                                     2
Case 2:20-cv-12088-LVP-RSW ECF No. 11 filed 10/12/20   PageID.65   Page 3 of 3




                                         Respectfully submitted,

                                         DANA NESSEL
                                         Attorney General

                                         s/Bryan W. Beach
                                         Bryan W. Beach (P69681)
                                         Assistant Attorney General
                                         Attorney for Defendant Nessel &
                                         Doeer-Tibbits
                                         P.O. Box 30736
                                         Lansing, Michigan 48909
                                         517.335.7659
                                         Email: beachb@michigan.gov
Dated: October 12, 2020

                     CERTIFICATE OF SERVICE

I hereby certify that on October 12, 2020, I electronically filed the above
document(s) with the Clerk of the Court using the ECF System, which
will provide electronic copies to counsel of record as well as via US Mail
to Plaintiff:

Donald Rouse, In Pro Per
140 Lein Drive
Iva, South Carolina 29655
                                         s/Bryan W. Beach
                                         Bryan W. Beach (P69681)
                                         Assistant Attorney General
                                         P.O. Box 30736
                                         Lansing, Michigan 48909
                                         517.335.7659
                                         Email: beachb@michigan.gov




                                     3
